FILED: NEW YORK COUNTY CLERK 01/04/2021 01:44 PM                                                    INDEX NO. 650014/2021
NYSCEF DOC. NO. 1                                                                            RECEIVED NYSCEF: 01/04/2021




          SUPREME COURT OF STATE OF NEW YORK
          COUNTY OF NEW YORK
          -----------------------------------------------------------------X
          GABRIELLE HOFFMAN, individually and                                    Case No:
          derivatively on behalf of G-LISH FASHIONS, INC.,
                                                                                 SUMMONS
                                       Plaintiffs,
               -against-

          BRETT RATTNER,

                                        Defendant.
         -----------------------------------------------------------------X
         To the above-named Defendant:

                 YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve
          a copy of your answer, or, if the complaint is not served with this summons, to serve a notice of
          appearance, on the Plaintiff's attorney within 20 days after the service of this summons, exclusive
          of the day of service (or within 30 days after the service is complete if this summons is not
          personally delivered to you within the State of New York); and in case of your failure to appear or
          answer, judgment will be taken against you by default for the relief demanded in the complaint.

                  YOU ARE HEREBY NOTIFIED THAT should you fail to appear or answer, judgment
          will be taken against you by default for the relief demanded.

          Dated: January 4, 2020
          New York, NY
                                                                       J. Singer Law Group, PLLC
                                                                       Attorneys for Plaintiffs

                                                                        By: /s/ Jeb Singer
                                                                                Jeb Singer, Esq.
                                                                                222 Broadway, 19th Floor
                                                                                New York, New York 10038
                                                                                (917) 806-5832
                                                                                jsinger@singerlawgroup.com

          McLoughlin, O’Hara, Wagner & Kendall, LLP
          Co-counsel to the Plaintiff

          By: s/ Daniel M. O’Hara, Esq.
                  Daniel M. O’Hara, Esq.
          250 Park Avenue, Floor 7
          New York, NY 10177
          Telephone: (212) 920-6695
          Facsimile: (917) 382-3934




                                                               1 of 2
FILED: NEW YORK COUNTY CLERK 01/04/2021 01:44 PM         INDEX NO. 650014/2021
NYSCEF DOC. NO. 1                                  RECEIVED NYSCEF: 01/04/2021




          Email: dohara@mowklaw.com


          Defendant’s Addresses:

          Brett Rattner
          1400 Morgan Stanley Ave.
          Unit 134
          Winter Park, Florida
          32789




                                      2 of 2
FILED: NEW YORK COUNTY CLERK 01/04/2021 01:44 PM                                                                                                                                                          INDEX NO. 650014/2021
NYSCEF DOC. NO. 2                                                                                                                                                                          RECEIVED NYSCEF: 01/04/2021




          SUPREME                     COURT              OF         STATE              OF       NEW YORK
          COUNTY                     OF NEW YORK
                                                                                                                                    X
          GABRIELLE                      HOFFMAN,                       individually                 and                                                 Index           No:

          derivatively                on behalf          of G-LISH                   FASHIONS,                    INC.,


                                                               Plaintiffs,
                  -against-                                                                                                                              COMPLAINT


         BRETT            RATTNER,


                                                                   Defendant.
                                                                                                                                    X

                         Gabrielle              Hoffman,                 both         individually                 and            derivatively                 on         behalf            of     plaintiff           G-LISH


                                                   ("Plaintiffs"
          FASHIONS,                    INC.                                     or "Hoffman"),                     by        and         through             her        undersigned                 attorneys,              as and


                                                                                                                                 ("Defendant"
          for   its      Complaint               against            dcfcñdañt                Brett         Rattner                                                 or     "Rattner",                and        together         the



          "Parties"),               alleges      as follows:


                                                                                 NATURE                     OF THE                  ACTION


                         1.              Plaintiff            is     a deeply               wronged,              ex-life               and       business               partner            of     the    Defendant                  of



          approrlmately                  fifteen        (15)         years.


                                                                                                                                                                                    Parties'
                         2.              This        action          seeks       to    (1)     impose            a constructive                        trust       on      the                           New         York     City


                                                                          375
         apartment,                 located        at 30 East                        St.,    Apartment                     5K,     New           York,         New          York           10016,         and        known           as


          and   Block               #00866       and     Lot        #1040          (the       "Property")                   and         (2)     to seek        redress            for      breach         of an ongoing


         business             contract         and      all    fiduciary              duties         owed         by        the     Defcñdañt                  to the          Plaintiff.


                         3.              Regarding                 the      Property,           the        Plaintiff             assigned              her     rights          to the            same     in reliance             on


         Defendant's                   express         and         or    implied             promise(s)                that        the         Parties         would             jointly           own         the     Property


         together             for     an indefinite                period       of time.


                         4.              The       Defcñdañt,                through           his     actions              and     words,             and     among              other          ways,         continuously


          and    repeatedly               reassured            the       Plaintiff           that     he would                   "take          care     of her           fi=scially".                   Plaintiff          relied


          on repeated                 statements          and           promises            such       as these,                 over         time.




                                                                                                                       1



                                                                                                            1 of 13
FILED: NEW YORK COUNTY CLERK 01/04/2021 01:44 PM                                                                                                                                                                INDEX NO. 650014/2021
NYSCEF DOC. NO. 2                                                                                                                                                                            RECEIVED NYSCEF: 01/04/2021




                           5.                  The         Parties             have         since      parted            ways          and     are     no      longer          in any      relationsMp,                  and         upon


          information                  and          belief,         the        Defendant               now          plans         to    liquidate             the       Property          without              the     permission


         of      the     Plaintiff.


                           6.                  The          Defeñdañt                  also         refuses          to    agree         to         share      the      net      proceeds            of    any         sale        of    the



         Property               with          the     Plaintiff.


                           7.                  The         Defendant                  has      taken          the     position               that     he     is the       sole      owner       of the           Property                and


         that      the       Plaintiff              has       no       claim          or right         to the         Property.


                           8.                  During              the     relevant            time       period,           the        Plaintiff            contributed             her     funds,             time      and        effort


          into         mshtsi±g                      the      Property                 in     reliance              on    the      express             and         or    implicit         understmiding                       that       the


          Parties         were           to    share          in the            result.


                           9.                  During              the     rciciañt             time      period,               the     Plaintiff            always            reasonably            trusted            and         relied


         upon          the      representations                          of the        Defendant.


                             10.              Plaintiff                fully        emeeted             the         Property             to     be     always            be    c0ñsidered             half           hers,         as half


          owner.


                             11.              Under              the     current             circumstances,                     the      Defeñdañt                 has    been       unjustly             enriched,                and       so


         the      Plaintiff             is now              aggrieved                  and      seeking              a declaration                    of     the     rights       and     interests              of    the      Parties


         vis-à-vis              the      subject             Property.


                             12.               Regarding                  the       business            concern,                this     action            seeks        compensatory                  da-ages                 in     favor


          of     the     Plaintiff              as a result                    of   the      Defcada-t's                   breach             of     contract            and     breach         of    fiduciary                duty          in


                                                                 Parties'
          connection                   with           the                             shared           corporate                 concern               known             as     G-LISH           FASHIONS,                           INC.


          Defceda-t                   used           the       successful                    fasMon            business                 as     his         personal            cañdy-store                to     the         fiñancial


          detriment                of the           Plaintiff.




                                                                                                                             2



                                                                                                                      2 of 13
FILED: NEW YORK COUNTY CLERK 01/04/2021 01:44 PM                                                                                                                                                        INDEX NO. 650014/2021
NYSCEF DOC. NO. 2                                                                                                                                                                    RECEIVED NYSCEF: 01/04/2021




                                                                              JURISDICTION                              AND           VENUE


                        12.            This          Court        has     personal             jurisdiction                  over      Defcñdañt                    pursuant           to    New          York             Civil


         Rules        ("CPLR")                302.


                        13.            Jurisdiction                over         the       Defend         ant      is    proper            because                 the       events                        rise        to     this
                                                                                                                                                                                        giving

                                                                                                                                                                                                                 Parties'
          complaint            involve           Defcñdant's                  (i)       transaction              of     business               in     New           York         State;          (ii)    the


                        of the        relevant                                   within         New         York                                    Defendant's                 ce.mmiecinn                of tortious
         making                                          contract(s)                                                     State;        (iii)


          acts     within       New           York       State;         and      (iv)       because          this       action         involves                 claims         as to        ownership,                use          or


         possession             of    certain         real       property            that     lies      within         New          York            State.


                        14.            Venue            is proper           pursuant            to CPLR                503(a)         because             the       transactions              and        occurrences



          giving      rise      to this        action         occurred              in New           York        County.


                                                                                                       PARTIES


                        15.            Plaintiff             Hoffman            is an individual                       and      citizen         of New               York        State,       residing            in New


         York        County,          New        York.


                        16.            Upon           information                   and     belief,         at all      times         relevant                 derivative            plaintiff           was      a duly-


          incorporate            domestic             New         York        state         corporation               with       its principal                  place        of business                in New             York


          County.            Derivative              Plaintiff          is a citizen            of New            York          State.


                        17.            Upon            information                  and       belief,          the      Defcada-t                    is      an     individual              residing             at        1400


         Morgan             Stanley       Ave.,         Unit       134,       Winter           Park,        Florida           32789.            Upon              further       information                and        belief,


         the     Defendant             is a citizen              of Florida.


                                                                                                          FACTS


                                                                                                      The        Parties


                        18.              In     or    around            2003,         the     Parties          became               involved              in      a romantic              relationship.                    They


         resided        in    separate           apartmcñts               in New             York        City.




                                                                                                                  3



                                                                                                         3 of 13
FILED: NEW YORK COUNTY CLERK 01/04/2021 01:44 PM                                                                                                                                                              INDEX NO. 650014/2021
NYSCEF DOC. NO. 2                                                                                                                                                                            RECEIVED NYSCEF: 01/04/2021




                         19.             In     or     around             2004,          the      Parties              decided            to      live         togêuicr               and       Defendant                   Patener


         moved          into       the    Property,               which          at the        time         was        a free-market                   rental            apartment.


                        20.              Thereafter,               the     Property              was         converted               to     a condemidü=.


                        21.              The       Plaintiff         was          the     sole     tenant           of the       Property                 at the          time         the     couple               began      living


         together.


                        22.              While           living           together,              the         couple            shared             living,               utilities            and           rental       expenses


         pursuant           to     a written           agreement.


                                                                                                                 The       Property


                                                                                                                                                                                                            condc-
                        23.              The       Property              used      to be         a cooperative                   that       was          later      converted                  to a


                        24.              At     or aroüñd            the        time      of the           Company's                 incorporation,                        or shortly               thereafter,             Pattner


          moved         into       the     Property,              which          was,       at the          time,          a cooperative                    apartment                  in     the      sole         name       of     the


          Gabrielle            Hoffman               as lessor.


                        25.              There           came       a time             when        the       Sponsor             made          an        offer          for      Ms.         Hoffman                 to purchase


                                                                                                                              "insider"
         the      Property.              The     offer       was         for     Hoffman                to pay          an                          preferential                     price.


                        26.              The       Parties         resolved              to purchase                the      Property             together                and        to have           Rattner          hold        title


         to the       Property            on behalf               of both          of the        Parties.


                        27.              Because             of    the         close      relationship                  between             the        Parties,            Plaintiff           trusted              Rattner          and


         relied       on      their       pre-existing               relatirmhip                   of       sharing           everything                  in     life       to      treat     the          Property           as just


          another          shared         asset.


                        28.              On        several          occäsions,                   Rattner            stated           that         he      would                remain               life      partners              with


          Hoffman             in perpetuity               and       make          sure      that           she    was        taken        care         of financially.                       No=ªdess,                      P attner


         refüsed         to marry              Hoffman             in order             to attempt               to keep        financial                control              over      the     couple's              assets         and


          avoid       fulfilling          his      promises              to take          care        of    Hoffman.




                                                                                                                       4



                                                                                                             4 of 13
FILED: NEW YORK COUNTY CLERK 01/04/2021 01:44 PM                                                                                                                                                 INDEX NO. 650014/2021
NYSCEF DOC. NO. 2                                                                                                                                                                RECEIVED NYSCEF: 01/04/2021




                                                                                                                                                                                                   Parties'
                       29.            Upon           information                    and     belief,         Pattner            purchased                the     Property         with      the                    joint


          funds       or funds         improperly                 withheld                from        Plaintiff           by     Rattner.


                       30.            Upon           information                    and    belief,          the     funds         properly          belonging              to Plaintiff            were       utilized


         to pay       down       mortgage               debt        and        so increase                the       couple's            joint      equity         in the        condc


                       31.            Upon            information                     and        belief,            monies              which           were          wrongfully             withheld             from


         Plaintiff       were         used     to pay            the     comman                  charges            of the           Property.


                       32.            But      for     Plaintiff's                  original          leasehold                interest          in the        Property,         Pattner         and      Hoffman


                                                                                                                                                                                                          "insider"
         would         have     never         had       the       opportüñity                    to    purchase                the     Property               as an     "insiders",          at an


         price.


                                                                                                      The         Business


                       33.             In or around                    2004,         the    Parties          jointly           resolved           to incorporate                 G-Lish          FasMons,             Inc.


          ("G-Lish"
                              or "Company").


                       34.             Plaintiff           Hoffman                   is a co-founder                     of    G-Lish.


                       35.             Plaintiff            is a graduate                   of Parsons               School             of Design.


                       36.             Plaintiff           has         a background                    in fashion               design.


                       37.             At     all     times        relevant,               G-Lish           conducted                  business           in the       fashion          industry.


                       38.             Initially,              Rattner's             primary            role        was        as a financial                 backer       of    G-Lish.


                       39.             Rattner            pledged              to     finance           or fun          the      company's                operations             in     exchange          for     Sixty


         Percent         (60%)          equity            in     G-Lish.              Rattner             and        Hoffman                agreed             that      Hoffman           would           own         the



         rema½g               Forty        Percent             (40%)        equity             of G-Lish                (the     "Agreement").


                       40.            The        Parties            agiced             that       the        Company                   would            remit         Sixty-percent               (60%)          of      its


         dividends            to Rattner            and        Forty       Percent               (40%)          to Hoffman.


                       41.            At     the     time         that     Pattner               made        this       agreement                with         Hoffman,          he had        no     intention            to




                                                                                                                    5



                                                                                                            5 of 13
FILED: NEW YORK COUNTY CLERK 01/04/2021 01:44 PM                                                                                                                                                              INDEX NO. 650014/2021
NYSCEF DOC. NO. 2                                                                                                                                                                         RECEIVED NYSCEF: 01/04/2021




         honor         the      Agreement.


                          42.             Defendant                  never      treated         Plaintiff            as a business                    partner,             but     rather          a tool           in his           quest


         to     obtain         wealth.


                          43.             Defendant                   shut      the      Plaintiff             out          of        access         to       financial              information                         about         the


          company.


                          44.             Defendant                  underpaid            the    Plaintiff                W-2          or Kl        income.


                          45.             Defcedant              purportedly                  attempted               to compcñsate                         the     Plaintiffby                 and         through            paying


          certain         living         expenses.


                          46.             The       personal             and      business             relationship                     betwccñ               the        Parties          is     inextricably                    linked


          and      provided              the    perfect          scenario             within          which              Rattner            could           control          the      ecuple's                 personal                and


         business            finances.            This          placed         Defendant               in     a superior                  position,               a position              of     advantage                    over      the


          Plaintiff.


                          47.             Plaintiff         was         thus      placed         in     an extreme                     predicament                   when          the         relationsMp                    came        to


          an end          because          she      had     been         denied           access        to     substantially                       any       funds.


                          48.             Upon         information                and      belief,           the     Defendant                 repeatedly                 lied     to Hoffman                       by    clai½g


         that       the      Company                  had       no      profits          when,           in        fact          he     was         fully          aware           that         the         Company                   was



          substantially               profitable.


                          49.             Upon            information                   and       belief,             the             Defendant                   also       submitted                      false         financial


          inforrnation               regarding            the        Compañy's              profitability                  to the         IRS       in order             to avoid              paying          proper            taxes.


                          50.             For     approximately                       fifteen         (15)         years,         Hoffman                 worked             full-time                for     the        Company


         relying          on       PEtner's           representations                    that     she        was          a forty         percent             (40%)          owner              of the         Company.


                          51.             Contrary              to     his     representations,                      Rattner              never          treated           the      Plaintiff               like         an    owner,


          and      dcñied          her    the    rights          of     ownership               including                the      right       to    share           in the         Company's                       divideñds.




                                                                                                                     6



                                                                                                             6 of 13
FILED: NEW YORK COUNTY CLERK 01/04/2021 01:44 PM                                                                                                                                       INDEX NO. 650014/2021
NYSCEF DOC. NO. 2                                                                                                                                                         RECEIVED NYSCEF: 01/04/2021




                        52.            Plaintiff           desigacd            and         produced            all    of the        Compey's                products.


                        53.            Plaintiff           mshniñed                  all    factory       relationidps                   with       suppliers.


                        54.            Plaintiff           closed       all     sales        and      pr0duced              all   reveñüc           for    the      Compañy.


                        55.            Defendant's              sole          role     was       to manage                 the    Company's                finances.


                                                                              The          Company's                  Performance


                        56.            The       Company              was        very        successful.


                        57.            Upon          information                and         belief,       over         fifteen       (15)        years,      G-Lish         earned         in   excess          of


          $10      million         in profit.


                        58.            Upon          information                and                      the                             without          limitation          sold        an average            of
                                                                                           belief,               Company,


         over


                        a.             One         Million          Dollars           ($1,000,000)                   per     year     in    night         gowns,         cashcre,           accessories


         and      handbags,            bridal,        belts    to Anthropologie                          / Urban            Outfitters           from       2009        to 2017;


                        b.             One       million        dollars          ($1,000,000)                  per      year      in t-shirts,           dresses,        handbags,          skirts,     other



         jewelry          accessories              to Boston           Proper              between         2008            and    2013;


                        c.             Four        Hundred            Thousand                Dollars          ($400,000)                in bcadcd          tops        to Cache       between          2008


          and     2012;


                        d.             Two         Hundred           Thousand                 Dollars          ($200,000)             in beaded            handbags          to Nordstrom                from


          2010       to 2017;


                        e.             One         Hundred           Fifty       Thousand                Dollars            ($150,000)              in    sequin        dresses      to    SteL-art             in



          2018;


                        f.             Four        Hundred            Thousand                 Dollars          ($400,000)               in beaded           t-shirts      to distributor             clients


          in    Spain        and    Germany             from        2004        to 2017;


                        g.             Five        Hüñdred             Thousand                 Dollars              ($500,000)             in    orders         from      boutiques            and     other




                                                                                                                7



                                                                                                        7 of 13
FILED: NEW YORK COUNTY CLERK 01/04/2021 01:44 PM                                                                                                                                                     INDEX NO. 650014/2021
NYSCEF DOC. NO. 2                                                                                                                                                                    RECEIVED NYSCEF: 01/04/2021




          customers;


                          h.            Three         Hundred                Thousand                Dollars            ($300,000)             to sales            representatives.




                          59.           Upon          information                  and       belief,         the        Company's                  revêñüês                thus         were       between          Three


          Million          Dollars          ($3,000,000)                 and      Four        Million              Dollars         ($4,000,000).


                          60.           Upon          information                   and       belief,           the       Company's                  costs          were           between             One        Million


          Dollars          ($1,000,000)               and        Two         Million          Dollars            ($2,000,000)                  per        year.


                          61.           Thus,         upon         information                      and      belief,         the       Comp=y                     earned           between             One        Million


          Dollars          ($1,000,000)               and        Three         Million            Dollars           ($3,000,000.00)                       per      year          in profits.


                                                                                         CAUSES                  OF       ACTION


                                                            AS AND                FOR          A FIRST                   CAUSE              OF       ACTION
                                                                                  Judgment                  - Individual                 Claim             of Hoffman)
                                                (Declaratory


                          62.           Plaintiff         Hoffman                 repeats,           reiterates           and      realleges              each           of the         foregoing           allegations


          of this         Complaint,            as if they             are     more         fully         set forth          herein.


                          63.           Defendant                made         either        an express                  or implied            promise              to the          Plaintiff         that     he would


         take       the        opportunity            given        to       buy        Plaintiff's              apartment               and        they      would               both      jointly          own     it    and


          share      in     its   equity       and      value.


                          64.           Defendant                has       broken          said          promised            and     now,          with         title      in     fee     simple        being       solely


          in the     name           of the      Defendant,                  the    Defendant                has       been       unjustly            enriched.


                          65.           The         Plaintiff,               pursuant               to      Section              1501         of      the         Real            Property             Actions            and


          Preceedings                Law,      is entitled             to     a declaration                 that        she holds           a present,                  vested,         beneficial           interest        in


         the      Property           as a tenant-in-common.


                          66.           Plaintiff           has     been          damaged                 and      so requests                a declaratory                     judgment             that     she        is an


          owner           of      the      Property           as       a     tenant         in-common                     with         Rattner,              and          that       the       Court         impose             a




                                                                                                                    8



                                                                                                           8 of 13
FILED: NEW YORK COUNTY CLERK 01/04/2021 01:44 PM                                                                                                                                                             INDEX NO. 650014/2021
NYSCEF DOC. NO. 2                                                                                                                                                                          RECEIVED NYSCEF: 01/04/2021




          constructive                trust     over          the    Property              together             with        such     other       and             further          relief      as this          Court       deems


         just         and     proper.


                                                            AS AND                  FOR          A SECOND                      CAUSE                OF           ACTION
                                                        (Breach                of    Contract              - Individual                 Claim               of     HoHman)


                             67.          Plaintiff             repeats,            reiterates            and      realleges            each          of         the        foregoing            allegations               of     this



          Co.mplaiñt,              as if they            are        more        fully          set forth         herein.


                             68.          Plaintiff            and        Defend           ant     agreed         to        co-purchase              the                                 together.
                                                                                                                                                                 Property


                             69.          The         Parties          agreed           that     Defendant                  would       hold        title         to the         Property              for    the    benefit         of


         both          individuals.


                             70.          In        consideration                   for     Defendant                  purchasing              the         Property                with        funds           belonging             to


         both          the     Parties,         Plaintiff            also       agreed            to     cooperate              in   the     purchase                       transaction           and         to    assign        her


          shareholder               interest           in the        Property.


                             71.          In    cooperating                    and        facilitssig             the        purchase          of     the          Property,               Plaintiff           relied      on     the


         representations                      and     s±±dñderst                           sdkg          that     the        Property          would              be jointly               owned             between         them.


                             72.          Throughout                   their        time        living        in the        Pr0perty,          the     Parties                jointly       handled            the      payment


          of    all     expenses.


                             73.          Now          that      the      Defendant                seeks        to sell        the   Property                to the            exclusion             of Plaintiff,              there


         has      been         a breach             of the       contract            between              the     Parties.


                             74.          Plaintiff            has      been         damaged               in    a sum         to be determined                              at trial.




                                                               AS AND                FOR           A     THIRD                CAUSE             OF ACITON
                                                (Breach              of                                           - Individual                  Claim                  of
                                                                            Fiduciary                  Duty                                                                   Hoffman)


                             75.          Plaintiff             repeats,            reiterates            and      realleges            each          of         the        foregoing            allegations               of     this


          Complaint                as if more            fully         set forth            herein.




                                                                                                                        9



                                                                                                                9 of 13
FILED: NEW YORK COUNTY CLERK 01/04/2021 01:44 PM                                                                                                                                                     INDEX NO. 650014/2021
NYSCEF DOC. NO. 2                                                                                                                                                                      RECEIVED NYSCEF: 01/04/2021




                        76.            A    conñdential                    or special               relationship               of elesêñcss             existed               between          the     Parties.          They


         were        life     partners           for        approxi-ately                       fifteen          years.         They          were       also           business              partners.            Plaintiff


         trusted        Defendant             with          operating              the    business's                 ñnances.


                        77.            Defendant                    owed      Plaintiff                a fiduciary             duty.


                        78.            Defendant                    breached             his         fiducia-y            duty         to     the     Plaintiff               by     refusing             to     turn     over


          dividends           which         he      controlled               and     were            held      on his          behalf.


                        79.            Plaintiff             has      been         econe-ically                    harmed              and     is entitled               to    compcñsatory                      da-agas.


         Plaintiff          Hoffman              demsds               judg=ent                  against          Rattner             for     actual         and         compensatory                   hages,                  for


          costs      herein      incurred              and      for     such        other            and     further          relief        as this      Court           deems          just        and        proper.


                                                                    AS AND               FOR            A FOURTH                       CAUSE             OF        ACTION
                                                    (Breach            of    Business                  Contract               - Individual                  Claim             of Hogman)



                        80.            Plaintiff             Hoffman               repeats,            reiterates             and      realleges         each           of the         foregoing               allegations


          of this      Complaint,                as if they            are    more             fully        set forth          herein.


                        81.            Pursuant                to     the     Agreement,                     Rattner            was         obligated              to     ensure          that       Hoffman                  had


          access       to the        books,          records           and     other           financial            performance                     of the     Company.


                        82.            Rattner              was       obligated                to      cause        G-Lish             to    pay      Hoffman                  no      less     than           40%       of    all


          dividends           paid     by     the       Company.


                        83.            Rattner              breached               his     obligations                   by     contiñüally                 affirmatively,                     purposefully                   and



          intentionally              c0ñccaling               the      Company's                     books         and        records.


                        84.            Rattner              breached           his       obligation               to     cause            G-Lish       to pay            Hoffman               no    less        than     40%


          of   all   dividends           paid          by    the      Company.


                        85.            At     all      times         relevañt,           Rattner             withheld               the     payment           of        any        dividêñds           to Hoffman.


                        86.            Instead,             Rattner          paid        all        dividends            to himself                to the     tune        of millions                of    dollars.


                        87.            Plaintiff             Hoffman               demsds                  judgmcñt             agaiñst            Rattner         for        actual      and        compensatory




                                                                                                                    10



                                                                                                            10 of 13
FILED: NEW YORK COUNTY CLERK 01/04/2021 01:44 PM                                                                                                                                                                    INDEX NO. 650014/2021
NYSCEF DOC. NO. 2                                                                                                                                                                                RECEIVED NYSCEF: 01/04/2021




          d-.eges,              for      costs          herein            incurred                 and         for     such         other       and        further         relief        as this          Court            deems       just


          and      proper.


                                                                   AS AND               FOR                A FIFTH                       CAUSE             OF       ACTION
                      (Breach                of                                                -     Hoffman                                                 and                                        for
                                                    Fiduciary                   Duty                                           individually                             derivatively                             G-Lish)


                          88.               Plaintiffs               repeat,          rcitcrate                 and        reallege           each         of the       allegations                of     this       Complaint              as


          if more          fully        set forth             herein.


                          89.               Even             though              demand                   is     technically                  futile,        on       or        about          August               13,    2020,         the


         undersigned                    counsel              sent        a "Notice                 of     Demand                   for    Consent            to      Initiate          Breach            of      Fiduciary           Duty

         Action"
                            pursuant               to      Section           626        of the             New             York          Business           Corporation                  Law            demsdi-g                  Rattner


         to join          in this        breach              of    fiduciary            duty              lawsuit.


                          90.               Rattner               did     not     respond.


                          91.             At       all       relevañt            times,             Rattner             acted            as a manager                 of the           Company                via    his     part-time


         role      managing                 the     financial               affairs         of the               Company.


                          92.             At       all       relevant            times,             Rattner              owed            fiduciaries              duties         i-cludi-g              the      duty       of     candor


          and      duty      of       loyalty           to    G-Lish             and      to        its    shareholders                     including              Hoffman.


                          93.               Despite               several         requests                 for        information               about         the      fi-scial               affairs         of the       Company,


         Rattner           systematically                         and     routinely                 widacid                  all     such       information                   from       Hoffman                 in plain          breach


          of his      duty         of    candor.


                          94.               In    further               breach         of this             duty         of     candor,          Rattner            regularly             made           the      false      claim      that


         the       Compañy                was            losing           money            when                  in     fact        the       Company                 remained                 operational                 and,      upon


          information                 and        belief,           profitable             for        more             than         thirteen        (13)       years.


                          95.                Rather               than      operating                   the      business                or the         benefits         of      all    the     sharchclders,                    Rattner,


          at all     times         relevant,                 has     acted        for     his           sole         and     exclusive             benefit.




                                                                                                                               11



                                                                                                                       11 of 13
FILED: NEW YORK COUNTY CLERK 01/04/2021 01:44 PM                                                                                                                                                                   INDEX NO. 650014/2021
NYSCEF DOC. NO. 2                                                                                                                                                                                 RECEIVED NYSCEF: 01/04/2021




                           96.               Rattner           regularly                and        systematically                        misappropriated                         funds       from       the        business            to his


         personal             accounts                without              making              any          distributions                 to Hoffman                 as a shareholder.


                           97.                   Plaintiffs           dcas-d                judr,ument                 against           Rattner           for     actual          and       compcñsatory


          damages,                 for     an accenting,                         for     costs          herein           incurred            and       for       such        other          and     further          relief         as this


          Court        deems              just      and       proper.


                                                                                                  RELIEF                     REOUESTED


         WHEREFORE,                                 Plaintiffs              respectfully                     requests            that      this       Court:



                             (i)             On the           first        cause         of action,                  a declaration                of the          rights         and        interests         of the         Parties         to


         the       Property,               declaring               that         Plaintiff           is an         owner             of    the     Property                as a tenant-in-common                                  and      that


         relief       in     the          form       of      the      imposition                   of       a constructive                   trust         be     made           of    the     Pr0perty              in     Plaintiff's



          favor;



                               (ii)          On        the         second              cause           of      action,          actual          and        compensatory                        damages,              costs          herein


          incurred            and         for      such       other             and     further             relief           as this      Court         deems             just        and     proper          in    an amest                 to


         be       determined                    at trial       but         in     no     case           less      than         Five        Million              Dollars           ($5mm)            and        such         other         and


          further          relief         as the          Court        deems             just,          proper           and        equitable;



                             (iii)           On        the         third          cause           of        action,            actual           and        compensatory                       damaps,                costs          herein


          incurred            and         for      such       other             and     further             relief           as this      Court         deems             just        and     proper          in    an ament                 to


         be       determined                    at trial       but         in     no     case           less      than         Five        Million              Dollars           ($5mm)            and        such         other         and


          further          relief         as the          Court        deems             just,          proper           and      equitable.



                             (iv)            On the            fourth             cause           of        action,           actual       and        compensatory                       damages,              an         accounting,


          for      costs      herein              incurred            and         for       such        other          and       further          relief         as this          Court        deems          just         and    proper


          ament             to       be    determined                     at trial          but        in    no       case       less      than       Five         Million             Dollars          ($5mm)                and       such


          other       and          further          relief         as the         Court           deems              just,      proper          and        equitable.




                                                                                                                               12



                                                                                                                      12 of 13
FILED: NEW YORK COUNTY CLERK 01/04/2021 01:44 PM                                                                                                                                                     INDEX NO. 650014/2021
NYSCEF DOC. NO. 2                                                                                                                                                                    RECEIVED NYSCEF: 01/04/2021




                              (v)          On the            fifth       cause         of    action,       actual         and       compensatory                     damages,              an accounting,         for


          costs      herein            incurred              and        for      such        other        and      further         relief         as this          Court          deems         just   and   proper


          amount           to    be       determined                  at trial         but     in    no    case      less       than        Five         Million           Dollars         ($5mm)         and   such


          other      and        further         relief        as the           Court         deems        just,      proper         and      eqdtable.


                                                                                       JURY            TRIAL            DEMANDED


                          WHEREFORE,                                 Plaintiff          demsads            a trial        by jury           on     all     of the     above           issues.


          Dated:          New          York,       NY
                          January           4, 2021
                                                                                                                              J.    Singer               Law       Group,            PLLC
                                                                                                                              Attorneys              for       Plaintifs


                                                                                                                              By:      /s/       Jeb       Singg
                                                                                                                                                 Jeb       Singer,         Esq.
                                                                                                                                                                                     195
                                                                                                                                                 222       Broadway,                         Floor

                                                                                                                                                 New        York,          New        York        10038

                                                                                                                                                 (917)         806-5832
                                                                                                                                                 jsinger@singerlawgroup.com



          McLoughlin,                     O'Hara,               Wagner               &       Kendall,             LLP
          Co-Counsel                for     Plaintifs


                                                   O'
          By:      /s/    Daniel           M.                Hara.            Esq,
          Daniel         M.      O'Hara,            Esq.
          250      Park         Ave.       Floor         7
         New        York,           New         York          10177
          Telephone:                (212)        920-6695
          Facsimile:              (917)         382-3934
          Email          dohara@mowklaw.com




                                                                                                                     13



                                                                                                           13 of 13
